Citation Nr: 1729662	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-40 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for colon polyps, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for right shoulder tumor.  

3.  Entitlement to a rating in excess of 50 percent prior to July 20, 2015, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a compensable evaluation for erectile dysfunction.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	George J. Singley, Attorney


WITNESS AT HEARING ON APPEAL
The Appellant


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Army from September 1965 to August 1967.  The Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal, among other medals.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In October 2006, the RO issued a rating decision that denied, in pertinent part, entitlement to a TDIU.  In February 2013, the Veteran's representative submitted a notice of disagreement (NOD) to the October 2006 rating decision.  The Board notes the untimeliness of the NOD, as it was submitted after the one-year appeal period.  

However, under Rice v. Shinseki, the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  In this case, the Veteran filed a TDIU claim in February 2006.  As such, the issue of TDIU has been separately characterized in the issues above in accordance with the Rice decision.  

In addition, the Board recognizes that the Veteran's representative raised a claim in the February 2013 NOD for clear and unmistakable error (CUE) in the October 2006 rating decision in that it denied entitlement to a TDIU.  However, as the TDIU claim is now before the Board, the CUE claim is moot.  

In January 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO).  An informal conference report of the hearing has been associated with the claims file.  

The Board notes that prior to his current representation, the Veteran was represented by the National Association of County Veterans Service Officers, Inc. (NACVSO).  VA received a signed VA Form 21-22 in April 2015, changing representation from NACVSO to Attorney George J. Singley.  

As it is relevant to the claim for colon polyps, in March 2016, the RO awarded service connection for alcohol abuse established as secondary to the Veteran's PTSD.  During the January 2014 hearing, the Veteran indicated that he would be submitting evidence to show a link between his colon condition and alcoholism.  

During the pendency of the appeal, in a June 2016 rating decision, the RO increased the Veteran's PTSD to 70 percent disabling, effective July 20, 2015, the date the Veteran filed his claim for an increased evaluation.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right shoulder tumor, entitlement to a compensable evaluation for erectile dysfunction, and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's disability of colon polyps is not shown to be medically related to service, nor is it shown to have been caused by, or aggravated by, a service-connected disability, nor has it been shown to be secondary to exposure to an herbicidal agent while serving in the Republic of Vietnam.  

2.  Prior to July 20, 2015, the Veteran's PTSD most closely approximates occupational and social impairment with reduced reliability and productivity.  

3.  From July 20, 2015, the Veteran's PTSD most closely approximates occupational and social impairment with deficiencies in work, family relationships, thinking and mood.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a disability of colon polyps, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309, 3.310 (2016).  

2.  The criteria for a rating in excess of 50 percent for PTSD, prior to July 20, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).  

3.  The criteria for a rating in excess of 70 percent for PTSD, from July 20, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the Board finds that the August 2015 and September 2015 VA examinations were adequate for the purposes of adjudication.  Accordingly, the duties to notify and assist are met.  

II.  Service Connection  

The Veteran contends that he is entitled to service connection for colon polyps.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from colon polyps that manifested during, or as a result of, active military service, or, a disability that was either caused by or aggravated by a service-connected disability.  As such, the claim of entitlement to service connection for colon polyps is not warranted.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.309, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran's service treatment records do not reflect that he suffered a chronic disability of colon polyps during active military service.  In the Veteran's August 1967 separation examination report, the examiner noted that the Veteran reported that he was in good health.  The report does not contain any notes referencing colon polyps.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic disability of colon polyps at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic disability of colon polyps, or chronic symptomatology, within one year of his separation from active duty.  

A VA treatment progress note dated October 2010 indicates that the Veteran received news that he had a tumor in his colon.  This October 2010 progress note, over four decades since service, is the first mention of the Veteran's colon condition in the record.  

In a private treatment record dated November 2010, a private physician with the initials G.G. indicated that a colonoscopy of the Veteran revealed a defiant polyp.  In a subsequent private treatment record dated July 2011, a private physician with the initials M.L. indicated that the Veteran underwent a right hemicolectomy in December 2010, which revealed that, contrary to the initial findings in November 2010, the polyp turned out to be a benign adenoma with no peri-lymphovascular invasion.  

Neither Dr. G.G. nor Dr. M.L. suggested that there was any relationship between the Veteran's colon condition and military service.  Furthermore, neither physician suggested that the Veteran's symptoms regarding the colon had been chronic since within one year of separation from active duty.  

In September 2015, a VA examination was conducted for the Veteran's claimed colon condition.  As previously stated, in a March 2016 rating decision, the RO awarded service connection for alcohol abuse established as secondary to the Veteran's PTSD.  During the January 2014 hearing, the Veteran indicated that he would be submitting evidence to show a link between his colon condition and alcoholism.  The September 2015 VA examiner stated that there is no significant evidence in the record to support a direct causal link between these two conditions.  Further, the examiner noted that the Veteran reported that he had not used alcohol in over 30 years, and when it was used, it was not used in excess to the degree that it would likely result in a disease process.  Thus, the September 2015 VA examiner opined that it was less likely than not that the Veteran's colon condition arose secondary to his alcohol abuse.  

The examiner noted that though some isolated studies have suggested an association between alcohol and colon cancer, there is no general consensus regarding this relationship in the medical community, nor is there significant evidence at this point to support a direct causal link between these two disease processes.  Further, the Veteran reported that he had not used alcohol in over 30 years, and, that when it was used, it was not used in excess to the degree that it would likely result in a disease process.  There was no nexus between the Veteran's benign colonic polyps and his remote history of alcohol abuse.  The Veteran reporting ceasing alcohol consumption in 1978 and even then only used alcohol on the weekends.  

The Board acknowledges the Veteran's alternative belief that his colon condition is related to exposure to herbicide agents.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).  

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

The evidence establishes that the Veteran served in the Republic of Vietnam during his active service.  Therefore, exposure to herbicide agents during service is presumed by regulation.  However, with regard to the question of entitlement to service connection on a presumptive basis due to herbicide exposure, disabilities of the colon, including colon cancer, are not included on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case.  The record also fails to contain any additional competent evidence linking the Veteran's colon cancer to exposure to herbicidal agents on a non-presumptive basis.  

Finally, to the extent that the Veteran himself asserts that he suffers from a service-related colon disability, such assertions do not provide persuasive support for the claim.  While the Board does not doubt the sincerity of the Veteran's beliefs, the record does not contain evidence to suggest that the Veteran has the requisite training and expertise to offer a competent opinion regarding the diagnosis or etiology of the claimed disability on the basis of his own lay assertions.  Although lay persons are competent to provide opinions on some medical issues, providing an opinion as to the diagnosis and etiology of a disability as complex as a colon condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Kahana, 24 Vet. App. at 435.  Accordingly, the Veteran's opinions in this regard are not competent, and are therefore of no probative value in this case.  

Under these circumstances, the claim on appeal must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, there simply is no competent, probative evidence to support the current disability and medical nexus elements of the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

III.  Increased Schedular Rating  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, staged ratings for the Veteran's PTSD on appeal have already been assigned.  The Board will accordingly discuss the propriety of the ratings assigned at each stage.  

The Veteran contends that he is entitled to an increased rating for his PTSD.  
As of August 3, 2005, the Veteran's PTSD was rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2016).  In June 2016, the disability was increased to an evaluation rating of 70 percent, effective July 20, 2015.  

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.   Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See 38 C.F.R. § 4.130.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45, (Aug. 4. 2014).  The RO certified the Veteran's appeal to the Board in August 2016; hence; DSM-5 is for application in this claim.  Nonetheless, with the adoption of the DSM-5, the general rating criteria remain the same, aside from no longer assigning a GAF score.  38 C.F.R. § 4.126(d).  


A.  Prior to July 20, 2015

On VA examination in January 2003, the Veteran reported that during his service in Vietnam, 39 men were killed and 82 were wounded.  He indicated that he lost a lot of close friends.  He described the horror associated with loading dead bodies on to helicopters, and noted that he was unable to forget what he witnessed while in Vietnam.  The Veteran further reported that during the last two years, he felt anxious and upset when crossing a bridge.  He noted that he cried easily and that he tried to keep busy in order to avoid thinking about the war, as it upset him.  He reported being unable to watch any war pictures, as it induced anxiety and memories from his service in Vietnam.  

With regard to his occupational history, the Veteran reported that he worked for Allied Van Lines for seven years.  In 1977, he then joined the CETA program, where he was quickly promoted and became a supervisor within 10 years.  He became a superintendent in 1991.  He remained in that capacity until his retirement in 2002.  The Veteran indicated that during his period of employment, he never missed a day of work, and he tried to get along well with everyone.  

On examination, the examiner found that the Veteran was alert and fully oriented.  He appeared to be in a good mood with varied affect.  His speech was clear and relevant, and he appeared jovial and at ease with the examiner.  Concentration was good, but there was slight short-term memory impairment.  The examiner noted that there was no evidence of a thought disorder.  The Veteran denied any alcohol consumption in many years.  

The examiner diagnosed the Veteran with phobic disorder, unrelated to military service, as well as mild psychosocial stressors.  The examiner assigned a GAF score of 78.  

On VA examination in January 2005, the Veteran reported that he had few friends and that he saw his brother occasionally.  He complained that he suffered from nightmares and indicated that he often woke up shaking, nervous, and unable to eat.  He had difficulty watching war pictures, which triggered flashbacks.  He was startled easily by sudden loud noises and was hypervigilant.  The Veteran also reported that at times, he had a strong desire to be away from people, but yet, when he was by himself, he would become lonely.  

On examination, the examiner found the Veteran to be alert and correctly oriented.  His speech was clear and logical, and his concentration and memory were considered to be fair.  The examiner noted that the Veteran's insight was good, but that he had difficulty in making decisions manifested through procrastination.  There was no evidence of any delusional thinking.  The examiner further noted that during the Veteran's most recent evaluation in June 2003, he was diagnosed with PTSD.  The January 2005 examiner continued the diagnosis of PTSD and noted a severity level of chronic and moderate.  He assigned a GAF score of 57.  

On VA examination in January 2006, the examiner reported that the Veteran had intrusive thoughts and recurrent dreams about his time in Vietnam.  He had a solitary lifestyle, and did not engage in many leisure activities.  The Veteran had markedly diminished interest or participation in significant activities, and experienced feelings of detachment or estrangement from others.  The examiner further noted that the Veteran avoided situations and activities that reminded him of Vietnam.  The Veteran had an exaggerated startle response to loud noises and felt hypervigilant in crowds.  

On VA examination in February 2008, the examiner noted that the Veteran's overall psychosocial functioning had remained the same as it was during his last examination in January 2006.  The examiner also noted the Veteran's status as retired, but indicated that his anxiety and hypervigilance would be obstacles to his ability to be reliable and productive in a job setting.  

The October 2011 VA examination revealed findings consistent with those of the prior two examinations.  

In April 2013, the Veteran underwent an evaluation for PTSD with private physicians with the initials of A.J. and K.L.  The physicians noted that upon examination, the Veteran appeared in fair condition in dress, hygiene, and appearance.  He could not maintain eye contact during the interview.  Some questions had to be repeated by the interviewer, reflecting problems with cognitive processing.  The physicians also noted that the Veteran had maintained stable social and marital relations, and that he remained employed throughout his career.  They further reported that the Veteran showed clear symptoms of depression and high anxiety.  

As noted above, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.   Id.  

The aforementioned evidence does not reflect that the Veteran's psychiatric disorder during this specified period of time has been manifested by anger, panic attacks, mood swing, isolative behavior, lack of concentration, memory impairment and difficulty maintaining relationships.  The Board recognizes that in the April 2013 evaluation, Dr. A.J. and Dr. K.L. reported that the Veteran showed symptoms of depression and high anxiety.  However, in the opinion of the Board, the frequency, severity and duration of these symptoms have not been productive of occupational and social impairment with deficiencies in work, family relationships, judgment and mood, as all of the medical evidence relevant to the period prior to July 20, 2015, shows that the Veteran maintained stable social relationships as well as a stable occupation in his supervisory capacity during his period of employment.  Thus, the Board does not find that the evidence shows that the Veteran demonstrated symptomatology consistent with a higher 70 percent rating.  

Accordingly, the Board does not find that a 70 percent rating is warranted for the period on appeal prior to July 20, 2015.  
B.  From July 20, 2015

In a June 2016 rating decision, the Veteran's PTSD was increased to an evaluation of 70 percent, effective July 20, 2015, the date VA received the Veteran's claim for an increased evaluation for his PTSD.  Based on the relevant medical evidence for this period, the Board will now determine whether a 100 percent rating is warranted from July 20, 2015.  

On VA examination in August 2015, the examiner reported that the Veteran continued to meet the criteria for his service-connected PTSD.  The Veteran reported that since his last VA examination in 2011, he experienced an increase in the frequency and intensity of negative mood states and reactivity.  The Veteran also reported that his anxiety, anger, and reactivity were negatively impacting his relationships with family and friends, as well as restricting opportunities for socialization.  However, he also noted that he was still married, and that he did feel loving feelings for his family and has maintained close relationships with friends and family over the years.  He reported spending time with his grandchildren and speaking with his siblings by phone regularly.  

On examination, the Veteran reported that since his last examination in October 2011, he was more avoidant of crowds and public places, as demonstrated by his increasingly restricted range of activity outside of his usual routines.  The Veteran also reported that he had not worked since his last examination, as his physical health and PTSD had worsened.  

The examiner noted that the Veteran was alert and oriented to time, place, and person.  His eye contact was good, and his attitude toward the examiner was cooperative.  His mood was unremarkable, and his affect appeared restricted.  His thought processes were logical and goal-directed, and the content of the conversation gave no indication of any psychosis or mania at that time.  The examiner further noted that the Veteran's judgment appeared intact.  

Based on the aforementioned findings, the examiner continued the diagnosis of PTSD and determined that the Veteran's condition was chronic and severe.  The examiner further noted that the severity of the Veteran's symptoms was amplified by his worsening health status.  

In June 2016, the Veteran underwent an evaluation for PTSD with a private physician with the initials of K.L.  The physician reported that the Veteran was still married.  The physician noted that the Veteran's isolation had been increasing in time from his chronic depression from PTSD.  He further noted that the Veteran experienced memory lapses and cognitive processing problems during the interview questions with the therapist.  The Veteran exhibited flattened emotions throughout the interview process.  

Based on the foregoing, at no point during the period of the appeal from July 20, 2015, is the service-connected psychiatric disorder shown to have met the criteria for the higher rating of 100 percent.  As noted, a 100 percent rating requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

With respect to social functioning, the record reflects that the Veteran is socially withdrawn, but he is still married and has reported good relationships with his family and friends.  Thus, it cannot be said that he has "total" social impairment, and such is consistent with the findings on examination.  

Accordingly, the Board does not find that a 100 percent rating is warranted for the period on appeal from July 20, 2015.  

In reaching the decisions of each specified period of time during the appeal, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to service connection for colon polyps is denied.  

Entitlement to a rating in excess of 50 percent prior to July 20, 2015, and in excess of 70 percent thereafter for PTSD is denied.  


REMAND

The Veteran contends that he is entitled to service connection for a right shoulder tumor, as well as a compensable rating for his service-connected erectile dysfunction.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the claim for service connection for a right shoulder tumor, the record does not reflect that a VA examination was ever conducted for this claimed disability.  Therefore, the record contains insufficient information to make a decision on the appeal.  Thus, as the Veteran has not been given a VA examination for the claimed right shoulder tumor, and the Board lacks the medical expertise to provide an opinion, remand for a VA examination is warranted.  

As regards to the claim for an increased rating for erectile dysfunction, the last VA examination evaluating this condition was in October 2011.  In the August 2012 NOD, the Veteran's representative indicated that the Veteran continued to suffer erectile dysfunction, despite being given two different medications.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

In light of the evidence suggesting that the Veteran's condition has worsened since his last examination, the Board finds another examination is necessary to evaluate the severity of his erectile dysfunction prior to adjudication.  

Regarding the claim for TDIU, the RO denied entitlement to TDIU in its October 2006 rating decision because the Veteran had failed to provide the VA Form 21-8940, which would have included the Veteran's work history and reasons for unemployment, as well as information regarding his security guard job after his retirement in April 2002.  In July 2006, VA provided the Veteran with the VA Form 21-8940.  To date, the Veteran has not provided the completed VA Form 21-8940.  The Board finds that the Veteran should provide information regarding his employment as a security guard in order for the Board to determine if the Veteran has only been able to sustain marginal employment due to his service-connected disabilities.  The Board further finds that the Veteran should be afforded a final opportunity to provide the VA Form 21-8940.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current severity of his service-connected erectile dysfunction.  The examiner must review the claims file and all previous VA examination reports.  The examination report should also show consideration of the Veteran's documented medical history and assertions/complaints.  All indicated studies should be completed, and all clinical findings reported in detail.  The examiner should address:  

(a) The current severity of the Veteran's erectile dysfunction.  

(b) Specify whether the Veteran has a deformity of his penis.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the etiology of any right shoulder tumor condition.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:  

(a) Identify all current right shoulder disorders associated with the Veteran.  

(b) Is it at least as likely as not that any identified right shoulder disorder manifested during, or as a result of, active military service?  

(c) The examiner should also identify whether the Veteran suffers from any disability of the right shoulder related to exposure to herbicidal agents such as Agent Orange.  His service in Vietnam is not disputed and his exposure is thus presumed.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

4.  Provide the Veteran and his representative again with VA Form 21-8940 in connection with the claim for entitlement to TDIU, and request that he supply the requisite information.  The Veteran should also be requested to provide all relevant information and documentation regarding any employment, including his security guard job, since 2002 in order to show whether he has been marginally employed.  

5.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


